82742: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-21347: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82742


Short Caption:ARTMOR INVS., LLC VS. NYE CTY.Court:Supreme Court


Lower Court Case(s):Nye Co. - Fifth Judicial District - CV20-0684Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/26/2021 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:05/12/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantArtmor Investments, LLCPhilip S. Gerson
							(The Wright Law Group)
						John Henry Wright
							(The Wright Law Group)
						


RespondentNye CountyChristopher R. Arabia
							(Nye County District Attorney)
						Michelle J. Nelson
							(Nye County District Attorney)
						Marla Zlotek
							(Nye County District Attorney)
						


RespondentPaul W. PrudhontChristopher R. Arabia
							(Nye County District Attorney)
						Marla Zlotek
							(Nye County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


04/08/2021Filing FeeFiling Fee due for Appeal. (SC)


04/08/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-10159




04/08/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-10161




04/23/2021Filing FeeFiling Fee Paid. $250.00 from Top Rank Builders, C/O Wright Law Group. Check No. 9936. (SC)


04/23/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-11798




04/26/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC)21-11867




05/14/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-14027




05/14/2021Notice/IncomingFiled Proof of Service (Docketing Statement Civil Appeals). (SC)21-14028




06/14/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-17122




06/15/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-17219




06/28/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/1/21. To Court Reporter:  Jocelyn Galvan. (SC)21-18560




09/09/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: September 27, 2021. (SC)21-26168




09/27/2021BriefFiled Appellant's Opening Brief. (SC)21-27784




09/27/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)21-27788




10/25/2021BriefFiled Respondents' Answering Brief. (SC)21-30686




10/25/2021Notice/IncomingFiled Respondent's Proof of Service for Answering Brief. (SC)21-30712




11/22/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: December 8, 2021. (SC)21-33541




12/07/2021MotionFiled Stipulation to Extend Time to File Appellant's Reply Brief. (SC)21-34885




12/08/2021Order/ProceduralFiled Order. The parties have filed a stipulation for a second extension of time for appellant to file a reply brief. The stipulation is approved. Appellant shall have until January 7, 2022, to file and serve the reply brief. (SC)21-35023




01/07/2022Notice/IncomingFiled Notice of Intent. No reply brief will be filed. (SC)22-00700




01/07/2022Case Status UpdateBriefing Completed/To Screening. (SC)


05/12/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-15103




07/07/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Silver/Cadish/Pickering. Author: Silver, J. Majority: Silver/Cadish/Pickering. 138 Nev. Adv. Opn. No. 53. NNP22-AS/EC/KP. (SC).22-21347




08/01/2022RemittiturIssued Remittitur. {SC}22-24018




08/01/2022Case Status UpdateRemittitur Issued/Case Closed {SC}



Combined Case View